 Case: 2:19-cr-00232-ALM-NMK Doc #: 46 Filed: 07/01/20 Page: 1 of 3 PAGEID #: 88



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                  Criminal Action 2:19-cr-232
                                           CHIEF JUDGE MARBLEY
WILBERT DUNN


                          REPORT AND RECOMMENDATION

      Defendant Wilbert Dunn previously pleaded not guilty to an
Indictment charging him with possession with intent to distribute 500
grams or more of a mixture or substance containing a detectable amount
of cocaine in violation of 21 U.S.C. § 841. Indictment, ECF No. 29.
The United States and defendant thereafter entered into a plea
agreement, executed pursuant to the provisions of Rule 11(c)(1)(A) of
the Federal Rules of Criminal Procedure, whereby defendant agreed to
enter a plea of guilty to that charge.1       On July 1, 2020, defendant,
accompanied by his counsel, participated in a change of plea
proceeding.
      After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant also
consented to appear by videoconference.
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed. Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).



      1 Under the Plea Agreement, defendant agreed to the forfeiture provision
in the Indictment. The Plea Agreement also includes an appellate waiver
provision that preserves only certain claims for appeal or collateral
challenge.


                                       1
Case: 2:19-cr-00232-ALM-NMK Doc #: 46 Filed: 07/01/20 Page: 2 of 3 PAGEID #: 89



        During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
        Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charge in the Indictment and
the consequences of his plea of guilty to that charge.        Defendant was
also addressed personally and in open court and advised of each of the
rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
        Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.       Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States, represents the only promises made by anyone
regarding the charge in the Indictment.      Defendant was advised that
the District Judge may accept or reject the plea agreement and that,
even if the Court refuses to accept any provision of the plea
agreement not binding on the Court, defendant may nevertheless not
withdraw his guilty plea.
        Defendant confirmed the accuracy of the statement of facts
supporting the charge.    He confirmed that he is pleading guilty to
Count 1 of the Indictment because he is in fact guilty of that
offense.     The Court concludes that there is a factual basis for the
plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Indictment is knowingly and voluntarily made with understanding of
the nature and meaning of the charge and of the consequences of the
plea.
Case: 2:19-cr-00232-ALM-NMK Doc #: 46 Filed: 07/01/20 Page: 3 of 3 PAGEID #: 90



     It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Indictment be accepted.     Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.       Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.          28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).      Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




July 1, 2020                                   s/ Norah McCann King
 Date                                           Norah McCann King
                                          United States Magistrate Judge




                                      3
